                  Case 3:19-cv-02881-WHA Document 13 Filed 06/11/19 Page 1 of 2
                                                                                                      Reset Form
                                                                                                       Reset Form

                                       UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF CALIFORNIA
     
                                                           
         Isaac Wolf,                                                 4:19-cv-02881
                                                                      4:19-cv-02881
                                                             &DVH1RBBBBBBBBBBBBBBB
                                                        
                                        Plaintiff(s),       APPLICATION FOR
                                                           ADMISSION OF ATTORNEY
                v.
                                                            PRO HAC VICE
        UPTE et al.                                        (CIVIL LOCAL RULE 11-3)
                                                         
                                                        
                                        Defendant(s).
                                                         
    
            I, Brian
               Brian K.
                     K. Kelsey
                        Kelsey                        , an active member in good standing of the bar of
        Tennessee
         Tennessee                     , hereby respectfully apply for admission to practice pro hac vice in the
                                                      Plaintiff, Isaac
         Northern District of California representing: Plaintiff,  Isaac Wolf,
                                                                         Wolf,                      in the
                                                                     Mark W.
                                                                          W. Bucher
                                                                               Bucher
         above-entitled action. My local co-counsel in this case is __________________________________,
                                                                     Mark                                   an
       attorney who is a member of the bar of this Court in good standing and who maintains an office
       within the State of California.
          MY ADDRESS OF RECORD:                                LOCAL CO-COUNSEL’S ADDRESS OF RECORD:

         190 S. LaSalle St., Suite 1500                       18002 Irvine Blvd., Suite 108
       Chicago, IL 60603                                    Tustin, CA 92780-332
          MY TELEPHONE # OF RECORD:                            LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
       (312) 263-7668
         (312) 263-7668                                       (714) 313-3706
                                                              (714) 313-3706
          MY EMAIL ADDRESS OF RECORD:                          LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
       bkelsey@libertyjusticecenter.org
         bkelsey@libertyjusticecenter.org                     mark@calpolicycenter.org
                                                              mark@calpolicycenter.org
            I am an active member in good standing of a United States Court or of the highest court of
       another State or the District of Columbia, as indicated above; my bar number is: 022874
                                                                                          022874       .
           A true and correct copy of a certificate of good standing or equivalent official document from said
         bar is attached to this application.
          I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
         Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.

            I declare under penalty of perjury that the foregoing is true and correct.

         Dated: 06/11/19
                06/11/19                                                Brian
                                                                        Brian K.
                                                                              K. Kelsey
                                                                                 Kelsey
                                                                                   APPLICANT


                                        ORDER GRANTING APPLICATION
                                FOR ADMISSION OF ATTORNEY PRO HAC VICE
       IT IS HEREBY ORDERED THAT the application of Brian     Brian K.
                                                                      K. Kelsey
                                                                          Kelsey                 is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
   designated in the application will constitute notice to the party.

   Dated:
                                                                UNITED STATES DISTRICT/MAGISTRATE JUDGE
     
     PRO HAC VICE APPLICATION & ORDER                                                                      October 2012
        Case 3:19-cv-02881-WHA Document 13 Filed 06/11/19 Page 2 of 2



                   Supreme Court of Tennessee
                   Certificate of Good Standing



      J, James M Hivner, Clerk of the Supreme Court ofthe State of Tennessee,
do hereby certify that



                            Brian Kirk Kelsey


is a licensed and practicing attorney of the Courts ofthis State, having been
admitted to practice on November 12, 2003, and is presently in good standing.
The Supreme Court is the Court of last resort in Tennessee.


       In testimony whereof, I have set my hand and ajfzxed the seal ofthe Court on
this the 27th day ofMarch, 2019.



                                      James M Hivner
                                      Clerk of the Supreme Court of Tennessee




                                                                             '
